Citation Nr: 0107033	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include compression fracture of L4.  

2.  Entitlement to service connection for a bilateral arm 
disability.  

3.  Entitlement to service connection for a bilateral leg 
disability.  

4.  Entitlement to service connection for a cervical spine 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1981 and from May to August 1989.  He also had additional 
unverified service in the Army Reserves.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 1997, March 1998 and May 2000 
rating decisions of the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board notes that the issue certified on appeal from the 
RO to the Board concerning the low back disability was 
whether new and material evidence had been submitted to 
reopen the claim for service connection for a low back 
disability to include compression fracture of L4.  The record 
reflects that, in an August 1997 rating decision, the veteran 
was denied service connection for a low back disability.  In 
a VA Form 21-4138, Statement in Support of Claim, received in 
February 1998, the veteran made statements regarding this 
issue, which the Board construes as a notice of disagreement 
with the RO's August 1997 determination.  Thus, the August 
1997 denial is not considered to be final, and new and 
material evidence analysis is not required, with regard to 
the claim for service connection for a low back disability.  
38 C.F.R. §§ 3.103(b), 3.160(c), (d) (2000).  The Board notes 
that in January 2000 the RO issued a statement of the case on 
the issue of whether new and material evidence had been 
submitted to reopen the claim, rather than de novo 
consideration of the claim for service connection.  The Board 
has recharacterized the issue on appeal as set forth on the 
title page of this decision.  Accordingly, the Board must 
remand this claim for an initial determination of entitlement 
to service connection by the RO to ensure the veteran's due 
process rights.

Regarding the claims for service connection for a bilateral 
arm and leg disability and a cervical spine disability, the 
Board notes that these claims were denied on the basis that 
they were not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has requested that medical records from his 
period of service in the Army Reserves be obtained.  The 
Board notes that the specific dates of the veteran's reserve 
service, including any periods of active or inactive duty for 
training, are unverified.

In a May 1997 statement, Bryan Dye, M.D., indicated that the 
veteran had been a patient for several years.  There are no 
treatment records from Dr. Dye associated with the claims 
file.  

In an August 1999 statement of the veteran, he requested 
information concerning representation in his claim before VA.  
He is not currently represented.  The RO should send him 
information concerning representation.

Accordingly, for the reasons outlined above, this case is 
REMANDED for the following:

1.  The RO should contact the Army 
Reserve Personnel Center (ARPERCEN) (or 
any other appropriate organization) and 
request written verification of any and 
all periods of active and inactive duty 
for training in the Army Reserves by the 
veteran.  The RO should also contact 
ARPERCEN (or any other appropriate 
organization) and attempt to obtain any 
medical records for the veteran's periods 
of service in the Army Reserves.  The RO 
should request ARPERCEN (or any other 
appropriate organization) to state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  Any records obtained should be 
associated with the claims file.  In the 
event that records are unavailable, this 
should be noted in writing in the claims 
folder.  To the extent the veteran's 
assistance is needed in determining 
outfits, or other details for an informed 
request, his assistance should be 
requested.

2.  The RO should provide the veteran 
information concerning appointment of a 
representative before VA.

The RO should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for the disabilities at issue 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include all records 
pertaining to the veteran from Dr. Dye.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any disability of 
the low back, arms, legs and cervical 
spine.  All indicated tests, studies and 
X-rays should be performed and all 
objective findings should be set forth, 
including complete range of motion 
measurements.  The examiner should 
express an opinion as to whether it is as 
least as likely as not that any current 
disability of the low back, arms, legs 
and cervical spine is related to the 
veteran's period of active duty or active 
or inactive duty for training in the Army 
Reserves.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder should be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded due process 
of law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


